MEMORANDUM OPINION

                                            No. 04-11-00633-CV

IN RE FUNDING PARTNERS, L.P., FPIC, L.L.C., JEAP Solutions, L.L.C., DPIC, L.L.C.,
  DPLS, L.L.C., DPLS II, L.L.C., FBP, Inc., FPLS, L.L.C., FPLS II, L.L.C., FPMB, Inc.,
                       Dash Partners, LP and Prospect, L.L.C.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 5, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered the petition for a writ of mandamus filed by relators on August

31, 2011, and the response of the real parties in interest and is of the opinion that relief should be

denied. See TEX. R. APP. P. 52.8(a). Accordingly, relators’ petition for a writ of mandamus is

denied.




1
 This proceeding arises out of Cause No. 2009-CI-03462, styled Javier A. Pena d/b/a Phi Contractors and d/b/a Phi
Services and Juan Garcia v. Funding Partners, L.P. a/k/a FP Asset Group, L.P.; SPT Investments, Inc.; James R.
Martzall; Acquisition Funding Source, Inc.; FPIC, L.L.C.; Jeap Solutions, L.L.C.; DPIC, L.L.C.; DPLS, L.L.C.; D
PLS II, L.L.C.; FBP, Inc.; FPLS, L.L.C.; FPLS II, L.L.C.; FPMB, Inc.; Prospect, L.L.C.; and Dash Partners, LP,
pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.
                                                                                     04-11-00633-CV


       Relators shall pay all costs incurred in this proceeding. The clerk of this court is directed

to transmit a copy of this opinion to the attorneys of record, the trial court judge, and the trial

court clerk.


                                                     PER CURIAM




                                               -2-